DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/26/2022. Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference Sharma US 9,934,099 is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as amended requires, inter alia, “determine, …, that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins”. Applicant indicated in the remarks that support for the amendment may be found in paragraphs [00105]-[00116] of the filed specification and FIG. 3 of the instant drawings.
Upon examination of the above-mentioned paragraphs and the drawing, the Examiner finds that paragraph [00113] describes in part “[in] one or more embodiments of the invention, the determination is made by comparing the time period between when the micro backup would be initiated to when the next scheduled backup generation will begin to a threshold value.” (Emphasis added). A person having ordinary skill in the art would not understand that the comparison of the time period to a threshold value, as described in paragraph [00113], supports the claim limitation “determine, …, that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins”.
“To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)”. See MPEP 2163.II.A.3.(b).
In view of the above, the claim limitation “determine, …, that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins” constitutes new matter.
Independent claims 8 and 15 recite similar language and these claims are rejected for the aforementioned reason.
All dependent claims are rejected based on their dependency to a base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. US 2013/0339303 (“Potter”) in view of Raichstein et al. US 2012/0089572 (“Raichstein”) and in further view of Sharma US 9,934,099 (“Sharma”).
As per independent claim 1, Potter teaches A backup management system for providing data integrity services (Systems are provided for incrementally backing up data, para 0016) to an application host that hosts an application having application data (Application data such as a database application 102 requires primary data storage 122 with some contracted level of reliability and availability and as such backups 104 are made to guard against corruption, paras 0009-0010), comprising:
storage for storing a restore point catalog (Protection catalog store 908 where information is cataloged about previous successful copies created in various pools that have not yet expired, para 0212 and FIG. 9. A point-in-time snapshot of a staging disk is cataloged as a most recent backup of a volume, para 0018);
a processor (The logical modules that implements embodiments of the disclosure may be implemented on a host computer 3801 comprising a processor 3803, para 0477 and FIG. 38) programmed to:
obtain a timestamp that delineates an end of the period of time (Any files or directories that have different metadata, such as timestamps, will be updated on the staging volume to match the primary storage, para 0333. See FIG. 9 where history store 910 stores historical information about past activities including timestamp, para 0213 and FIG. 9);
obtain header data of the last scheduled backup generated for the application host (FIG. 31 is a diagram of a persist header and full image data on disk, paras 0450-0451. FIG. 32 shows persist header data structure, para 0452. I/O header 3201 is a data structure for system metadata stored on disk, para 0453. Service level agreement (SLA) allows representation of schedule of daily, weekly, or monthly backups that occur on a “calendar basis”, para 0198. See FIG. 9 for SLA store 904 where SLAs are persisted, para 0212 and FIG. 9);
obtain an application backup for the application using the micro-backup (Backup images are captured incrementally, and yet are available as virtual full images. The data is temporally organized, making it easier to capture time ordered dependencies, para 0316. See FIG. 20C where incremental backups (block 2020) are carried out in the staging disk and snapshots of the staging disk are taken (block 2026), see paras 0366, and 0372), the timestamp (Timestamps are updated on the staging disk to match the primary storage, para 0333), and the header data (FIG. 31 is a diagram of a persist header and full image data on disk, paras 0450-0451), wherein the application backup is usable to restore the application to a state associated with the end of the period of time (The optimal way for data restore at a given point-in-time is the converse of the optimal way for data backup. See paras 0179-0187).
Potter discloses all of the claimed limitations above including teaching that incremental backup snapshots are taken which are organized temporally making it easier to capture time ordered dependencies, but does not explicitly teach “monitor one of a rate of change of the application data and an input-output rate of the application data” and “obtain, in response to the determination, the micro-backup of the application, wherein the micro-backup reflects changes made to the application data over a period of time from when a last scheduled backup was generated and the threshold was exceeded, wherein generation of the micro-backup was not scheduled” and “determine, in response to at least one of the rate of change or the input-output rate exceeding a threshold, that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins”.
However, in an analogous art in the same field of endeavor, Raichstein teaches monitor (Data storage activities within a primary data store 112 are monitored with a monitor 118, para 0023 and FIG. 1) one of a rate of change of the application data (Application transaction counters are monitored to determine a change rate since a last backup, para 0037) and an input-output rate of the application data (Application I/O transactions are monitored to determine a change rate since a last backup, para 0037);
obtain (Upon a determination of the need to conduct a backup, a processing server proceeds with necessary backup activities, such as event-based backup 122, para 0023), in response to the determination (When a change rate objective (CRO) is reached, an additional backup operation may be initiated, para 0037), the micro-backup of the application (When a change rate objective is reached, an additional backup operation may be initiated, para 0037), wherein the micro-backup reflects changes made to the application data over a period of time from when a last scheduled backup was generated (The CRO is used to measure changes within the data store resulting from one or more data activity events, such as the amount of data changed within the data store, para 0007. The monitor 118 triggers an event-based backup 122, para 0023. CRO measures data changes between each scheduled backup, para 0038) and the threshold was exceeded (The CRO may have an integer value. Based on a comparison of the integer value of the CRO and a threshold, and extra event-driven backup may be triggered, para 0045), wherein generation of the micro-backup was not scheduled (Based on a comparison of the integer value of the CRO and a threshold, and extra event-driven backup may be triggered, para 0045. Event-driven backups are performed in addition to, or in lieu of, next regular (i.e., scheduled) time-based backup, para 0037).
Given the teaching of Raichstein, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Potter with “monitor one of a rate of change of the application data and an input-output rate of the application data” and “obtain, in response to the determination, the micro-backup of the application, wherein the micro-backup reflects changes made to the application data over a period of time from when a last scheduled backup was generated and the threshold was exceeded, wherein generation of the micro-backup was not scheduled”. The motivation would be that the disclosure implements a series of improved data protection methods and makes a system aware of and responsive to business and data activity events, para 0005 of Raichstein.
Potter in combination with Raichstein discloses all of the claimed limitations from above, but does not explicitly teach “determine, in response to at least one of the rate of change or the input-output rate exceeding a threshold, that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins”.
However, in an analogous art in the same field of endeavor, Sharma teaches determine (Referring to FIG. 3, at step 308, it is determined that a determined size of data to be backed up for a selected backup source does not exceed a threshold size. In response to the determination, at step 312, the backup of the selected source is performed, col 6 lines 27-30 and FIG. 3. There is a correlation between the amount of data to be backed up and an amount of time required to complete the backup, col 3 lines 32-34. Because there is a correlation between the size of the data to be backed up and the time required to complete the backup, the time required to complete the backup at steps 308 and 312 of FIG. 3 can be determined), in response to at least one of the rate of change or the input-output rate exceeding a threshold (A size of data to be backed up for each backup source of the set of backup sources is determined. For example, the amount of incremental data to be backed up due to changes since a previous backup is determined and the size may exceed a threshold, col 2 lines 13-18), that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins (Referring to FIG. 3, at step 308, it is determined that a determined size of data to be backed up for a selected backup source does not exceed a threshold size. In response to the determination, at step 312, the backup of the selected source is performed, col 6 lines 27-30 and FIG. 3. There is a correlation between the amount of data to be backed up and an amount of time required to complete the backup, col 3 lines 32-34. Because there is a correlation between the size of the data to be backed up and the time required to complete the backup, the time required to complete the backup at steps 308 and 312 of FIG. 3 can be determined. The backup policy specifies a schedule of when one or more backup sources should be performed and it is determined that a scheduled backup should be performed, col 5 lines 1-5 and FIG. 3).
Given the teaching of Sharma, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Potter and Raichstein with “determine, in response to at least one of the rate of change or the input-output rate exceeding a threshold, that a first amount of time to generate a micro-backup of the application is shorter than a second amount of time before a future scheduled backup begins”. The motivation would be that the invention improves on backups that may take a long time to complete, col 1 lines 21-22 of Sharma. 
As per dependent claim 2, Potter in combination with Raichstein and Sharma discloses the system of claim 1. Potter teaches wherein the restore point catalog comprises scheduled restore points associated with previously-generated scheduled backups (Referring to FIG. 20C, at block 2019 a full image backup is created on the staging disk, para 0364. At block 2026, a snapshot of the staging disk is taken, para 0372. At block 2027, the snapshot is cataloged, para 0373. See FIG. 20C) and micro-restore points associated with application backups (Referring to FIG. 20C, at block 2020 an incremental backup is created on the staging disk, para 0366. At block 2026, a snapshot of the staging disk is taken, para 0372. At block 2027, the snapshot is cataloged, para 0373. See FIG. 20C).
As per dependent claim 3, Potter in combination with Raichstein and Sharma discloses the system of claim 2. Potter teaches wherein the processor is further programmed to catalog the application backup as a micro-restore point in the restore point catalog (Referring to FIG. 20C, at block 2019 a full image backup is created on the staging disk, para 0364. At block 2020 an incremental backup is created on the staging disk, para 0366. At block 2026, a snapshot of the staging disk is taken, para 0372. At block 2027, the snapshot is cataloged, para 0373. See FIG. 20C).
As per dependent claim 4, Potter in combination with Raichstein and Sharma discloses the system of claim 3. Potter teaches wherein cataloging the application backup as the micro-restore point in the restore point catalog comprises cataloging the application backup as the micro-restore point in the restore point catalog based on the timestamp and the application to be restored using the application backup associated with the micro-restore point (Referring to FIG. 20C, at block 2019 a full image backup is created on the staging disk, para 0364. At block 2020 an incremental backup is created on the staging disk, para 0366. At block 2026, a snapshot of the staging disk is taken, para 0372. At block 2027, the snapshot is cataloged, para 0373. See FIG. 20C. Timestamps are updated on the staging disk to match the primary storage, para 0333).
As per dependent claim 5, Potter in combination with Raichstein and Sharma discloses the system of claim 3. Potter teaches wherein the processor is further programmed to: obtain a restoration request for restoration of the application to a state associated with the timestamp (An application manager service provides a graphical user interface for discovering, protecting, and managing application lifecycle. Backup and restore operations are initiated from this service, para 0401 and FIG. 23);
read the restore point catalog for the micro-restore point based on the restoration request (Protection catalog store 908 is where information is cataloged about previous successful copies created in various pools that have not yet expired, para 0212 and FIG. 9);
perform a restoration of the application using the application backup associated with the micro-restore point (Data capture may be done efficiently and incrementally, and the backups may be virtual full backups, which can be mounted, cloned and restored quickly and efficiently, para 0339).
As per dependent claim 6, Potter in combination with Raichstein and Sharma discloses the system of claim 5. Potter teaches wherein: the processor is further programmed to make a determination that the restore point request is for a restoration at a micro-restore point; and reading the restore point catalog for the micro-restore point based on the restoration request comprises reading the restore point catalog for the micro-restore point based on the restoration request and the determination (Data capture may be done efficiently and incrementally, and the backups may be virtual full backups, which can be mounted, cloned and restored quickly and efficiently, para 0339).
As per dependent claim 7, Potter in combination with Raichstein and Sharma discloses the system of claim 1. Potter teaches wherein the storage is further for storing a schedule of when the application host is to generate at least one of a full backup or an incremental backup (Service Level Agreement (SLA) allows the representation of the schedule of daily, weekly, and monthly business activities, and thus captures business requirements of protecting data. By allowing hour of operation and days, weeks, and months of the year, scheduling can occur on a “calendar basis”, para 0198. See FIG. 9 for SLA store 904, para 0212).
As per claims 8-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3, 4, 4, 5, 6, and 7.
As per claims 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3-7. For computer program product on a non-transitory computer readable media, see para 0016 of Potter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132